DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions.
Applicant’s election without traverse of Species I, the embodiment of figs. 3-6B, in the reply filed on 05/03/2021 is acknowledged.
Claim 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021.
Examiner notes that Applicant appears to traverse the restriction by the argument of Remarks page 2: ‘no “serious burden” is present in examining the remaining claims.’ However, Applicant has elected without traverse; so arguments traversing the restriction are not proper and are subsequently moot. 
The requirement is deemed proper and is therefore made FINAL.

Status of the Claims
Claims 1-9 are pending.
Claims 6-8 are withdrawn. 
Claims 1-5, 9 are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayusawa (JP-A-2017-189081).
Regarding claim 1, Ayusawa discloses a rotary actuator comprising: a motor (7) having a rotor (14) and a stator (15); a rotation regulating mechanism (25) configured to regulate a rotation of the rotor in a stopped state; and a case body (11, 42) in which the motor and the rotation regulating mechanism are housed (fig. 3), wherein the rotation regulating mechanism (25) has an annular rotation-side regulating member (45) fixed to the rotor (14), a regulating member (46) inserted between a plurality of protrusions (45a) formed along a circumferential direction on an outer circumferential surface (fig. 5) of the rotation-side regulating member (45) and configured to regulate a movement of the rotation-side regulating member in the circumferential direction, and a drive mechanism (47) configured to move the regulating member (46) in an axial direction of the rotor between a regulation position (i.e., “up” in fig. 4b) in which the regulating member (46) is disposed between the protrusions (45a) in the circumferential direction and a regulation release position (i.e., “down” in fig. 4a) in which the regulating member (46) is disengaged from between the protrusions (45a) in the circumferential direction, the drive mechanism (47) has a 49) configured to bias the regulating member (46) toward the regulation position, and a solenoid (50) configured to move the regulating member (46) toward the regulation release position, a plunger of the solenoid (50) has one end portion (50a) abutting against (fig. 4) the regulating member (46), and the other end portion (attached to 53; for greater clarity, see figs. 6a-b) opposite to (fig. 3) the one end portion (50a), a through hole (42a) is formed in a portion of the case body (11, 42), which faces the other end portion (attached to 53) of the plunger of the solenoid (50), and the other end portion (attached to 53) of the plunger is positioned on the inside (fig. 3) of the case body (11, 42) in a state in which the regulating member (46) is in the regulation position (fig. 4).  
Regarding claim 2, Ayusawa discloses the rotary actuator according to claim 1, wherein the other end portion (attached to 53) of the plunger is positioned on the inside (fig. 3) of the through hole (42a) while the regulating member (46) is in the regulation position (fig. 4).  
Regarding claim 3, Ayusawa discloses the rotary actuator according to claim 1, comprising a wall (fig. 3 shows the inner surface of the “step” with through hole 42a) provided around the through hole (42a) on an inner surface of the case body (11, 42).  
Regarding claim 4, Ayusawa discloses the rotary actuator according to claim 1, wherein the regulating member (46) is a columnar member with a uniform cross-sectional shape (in light of the instant disclosure, the scope of the phrase “cross-sectional shape” is taken to mean the shape of the outside surface, i.e. the outside-surface of member 32 in instant Fig. 4B is a circle; for the purpose of examination, the examiner is not using the common definition of “cross-sectional shape” that is the shape formed by the intersection of a 3D geometrical shape with a plane, i.e. as shown in instant Fig. 4B, either a solid cylinder in the top portion of member 32 or as an annular shape in bottom portion of member 32) perpendicular to the axial direction (the outside surfaces, i.e. cross-sectional shapes, of 46 and 46a are uniform in that they are both circles).  
Regarding claim 5, Ayusawa discloses the rotary actuator according to claim 4, wherein while the regulating member (46) is in the regulation position (fig. 4b), a surface of the regulating member (46), which abuts against the one end portion (50a) of the plunger, is positioned further outside between the protrusions (45a) structured to sandwich the regulating member (46) in the axial direction (fig. 4b shows member 46 axially exterior to member 45 and between protrusions 45a).
Regarding claim 9, Ayusawa discloses a robot (figs. 1-2) comprising a joint part constituted by the rotary actuator according to claim 1, as disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huff (US 2,959,695) shows in fig. 3 a rotor 17 with slots 28 that are lockingly engaged by a spring-loaded 27 cylindrical piston 26. The examiner notes the uniform cross-sectional shape of the piston 26. 
Girod et al. (US 2005/0039990) shows a flange on the inside surface of end wall 15 securing rod 17 and a flange on the inside surface of cap 16 coaxial with pusher 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658